Citation Nr: 0704796	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  02-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial compensable evaluation for residual 
scars of stab wound injury and status post closed-tube 
thoracostomy.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for residual 
scars of a stab wound injury and status post closed tube 
thoracostomy, and assigned a zero percent evaluation.  The 
Board remanded this issue in March 2004 and June 2005 for 
further development.  It is now properly before the Board at 
this time.

The Board notes that the veteran submitted medical evidence 
in August 2004 showing obstructive airway disease.  In a 
January 2006 written statement, he indicated he believes he 
suffers from shortness of breath which resulted from his 
collapsed lung due to his injuries in service.  While this 
issue was already referred to the RO for adjudication in the 
June 2005 Board remand, the Board notes again that the 
veteran has raised this as a claim, and the matter is 
referred to the RO for any appropriate development and 
adjudication.


FINDING OF FACT

The veteran's service-connected residual scars of stab wound 
injury and status post closed-tube thoracostomy affect a 
total area of less than 144 square inches, they are not 
tender or unstable, and they do not affect his range of 
motion or function.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residual scars 
of stab wound injury and status post closed-tube thoracostomy 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 4.118, Diagnostic Codes.7801, 7802, 7803, 7804, 7805 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).  
In the present case, this was done.

In an April 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Moreover, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision, since the veteran 
was provided with such notice in May 2006.  While this was 
provided after the initial adjudication of the veteran's 
claim, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Discussion and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's disability is currently rated noncompensable 
under the criteria of 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7805 (2006).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes (DCs) 7800-7805 
(codified at 38 C.F.R. § 4.118, DCs 7800-7805).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  A 
review of the record demonstrates that the RO considered the 
old and new criteria in the March 2005 and February 2006 
SSOCs, and the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected.  DC 7805.

The Board takes note of the amendments to the criteria for 
rating the skin, effective August 30, 2002, mentioned above.  
The new criteria provide for assignment of a 10 percent 
evaluation for scars other than on the head, face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 
144 square inches or greater even where superficial and 
without resulting motion limitation; for a superficial 
unstable scar (characterized by a frequent loss of skin 
covering the scar); or a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 
(2006).  Otherwise, scars will continue to be rated on the 
limitation of motion of the affected part, under DC 7805.

The Board further notes that this is a case in which the 
veteran has expressed continuing disagreement with the 
initial rating assignment.  In general, when an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when the current 
appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In November 2001, the veteran underwent VA examination.  The 
clinical evaluation revealed a healed scar on the left 
anterior chest wall, measuring 2.5 by 2.0 centimeters.  It 
was non-depressed and slightly adherent, with slight 
cicatrices.  The color was almost similar to surround the 
skin.  It was noted that there was insignificant 
disfigurement, and it was not tender.

In addition, there were three healed scars on the left 
anterior chest.  One measured 3.5 centimeters by .25 
centimeters and the other two measured 2.5 centimeters by 
0.25 centimeters.  They were depressed and slightly adherent.  
The color was slightly lighter brown than the surrounding 
skin.  There was insignificant disfigurement.

For all the scars, there was no tenderness, adherence, 
ulceration, or breakdown of the skin, edema, or limitation of 
function of the affected part.  The diagnosis was healed 
scars of the left anterior chest wall.

In August 2002, the veteran again underwent VA examination.  
The examiner noted a healed scar of the left chest.  It 
measured about 1 by 2 centimeters.  It was non-tender and 
non-adherent.  There was also a healed scar of the left 
anterior axillary line.

Another VA examination was afforded to the veteran in August 
2005.  There was no pain and no skin breakdown.  The first 
scar was located on the veteran's left chest.  It measured 
2.5 centimeters by 2 centimeters.  There was no tenderness, 
inflammation, elevation, edema, skin ulceration or breakdown 
over the scar, keloid formation, depression, or adherence to 
the underlying tissue.  The texture was normal.  The scar had 
no induration or inflexibility.  The color was normal, and 
there was no underlying tissue loss or disfigurement of the 
head, face, or neck.  The scar did not result in limitation 
of motion or loss of function.  The diagnosis was healed scar 
of the left anterior chest wall.

A second scar was located on the left side of the veteran's 
trunk.  It measured 0.2 by 3.5 centimeters.  There was no 
tenderness, inflammation, elevation, edema, skin ulceration 
or breakdown, keloid formation, depression, or adherence to 
underlying tissue.  The texture and color of the skin were 
normal, and the scar had no induration, inflexibility, or 
underlying tissue loss.  There was no disfigurement of the 
head, face, or neck, and it did not result in limitation of 
motion or loss of function.  The diagnosis was a healed scar 
of the left mid-clavicular line, status post thoracostomy 
tube insertion.

A third scar was located on the veteran's trunk.  It measured 
0.2 by 3 centimeters.  There was no tenderness, inflammation, 
elevation, edema, skin ulceration or breakdown, keloid 
formation, depression, or adherence to underlying tissue.  
The texture was abnormal.  There was no induration, 
inflexibility, or tissue loss, and the scar color was normal.  
There was no disfigurement of the head, face, or neck.  The 
scar did not result in limitation of motion or loss of 
function.  The diagnosis was healed scar of the left mid-
clavicular line, status post thoracostomy tube insertion.

Evaluating the veteran's symptomatology under the above 
criteria, the Board finds that a compensable rating is not 
warranted under either the previous or revised regulations.  
Specifically, under the previous criteria, we find that the 
veteran's scars were never shown to be poorly nourished, with 
repeated ulceration.  There also is no evidence that they 
were tender and painful on objective demonstration.  In this 
regard, both VA examiners that evaluated the veteran's scars 
noted that there was no tenderness to the scars during the 
examination.  Finally, there is no evidence of limitation of 
motion of the affected part.  This is specifically stated in 
the VA examination reports.  Therefore, the veteran's 
disability does not warrant an increased initial rating under 
the previous criteria.

Under the revised criteria, the Board notes that the 
veteran's scars do not cover any area of at least 144 square 
inches.  Nor have his scars been shown to be unstable, 
causing a frequent loss of skin.  As described above, the 
veteran's scars have also never been shown to have been 
painful on examination.  Finally, also as noted above, there 
is no evidence of limitation of motion or function, due to 
the veteran's scars.  Therefore, the Board finds that an 
increase to an initial compensable rating is not warranted 
under the revised criteria governing skin disabilities.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an initial compensable 
evaluation for the veteran's residual scars of stab wound 
injury and status post closed-tube thoracostomy, the benefit-
of-the- doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in September 2000, have his 
residual scars of stab wound injury and status post closed-
tube thoracostomy been more disabling than as currently rated 
under this decision.


ORDER

An initial compensable evaluation for residual scars of stab 
wound injury and status post closed-tube thoracostomy is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


